UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1948


In Re:   EDDIE LAVON MCNEILL,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (1:04-cr-00126-NCT-1; 1:08-cv-00261-NCT-PTS)


Submitted:    May 24, 2011                   Decided:   June 23, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Lavon McNeill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eddie Lavon McNeill petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 59(e) motion.    He seeks an order from this court

directing the district court to act.     Our review of the district

court’s docket reveals that the district court denied McNeill’s

motion on March 25, 2011.       Accordingly, because the district

court has recently adjudicated McNeill’s Rule 59(e) motion, we

deny the mandamus petition as moot.       We grant McNeill’s motion

to proceed in forma pauperis.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                    PETITION DENIED




                                 2